DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 07/22/2022. As directed by the amendment: claim 1 has been amended; claim 2 has been cancelled; and claims 4-5 have been added. Thus, claims 1 and 3-5 are presently pending in this application.
Applicant’s amendments to the to claims have overcome Examiner’s rejections under 35 USC § 112 and are thus withdrawn.
Response to Arguments
/Applicant's arguments filed 07/22/2022 with regards to newly presented amended claims are addressed with amended claim rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trainer et al. (US 2013/0237925 A1) in view of Christensen (US 8070725 B2) further in view of Johansen et al. (US 2010/0069781 A1).
In regards to claim 1:
Trainer teaches, a method of using a vascular access device, the vascular access device comprising: a catheter (Fig. 6 element 12) for insertion into a biological site (Para. 2 “ Although several techniques for placing such catheters are practiced in the art, many generally include the step of inserting at least a portion of the needle into the target vessel and then sliding the catheter over the needle into place”); a catheter wedge (see annotated Fig. 6 below); a catheter adapter having a catheter hub and a side port (Fig. 6 hub element 26, side port element 80), the catheter hub having a first end operably coupled to the catheter (Fig. 6 element 26), a second end opposite the first end (Fig. 6 end including element 14, opposite element 26), and an internal wall defining an internal fluid passageway therebetween (Fig. 6 element 16), the side port in fluid communication with the internal fluid passageway (Fig. 6 element 48 in fluid communication along element 38 with element 16), wherein the catheter wedge defines a portion of the internal wall (see annotated Fig. 6 below).

    PNG
    media_image1.png
    203
    366
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    326
    media_image2.png
    Greyscale

Trainer does not appear to explicitly describe then extension port as claimed. Christensen teaches, further comprising an extension tube connected to and fluidly coupled with the side port: (Fig. 1, element 16; Col 4 line 64 through Col 5 line 2, “The septum hole 38 allows a hollow cannula 40 from the removable vent plug 30 to pass, thereby, providing communication between the atmospheric pressure and the venus pressure of a patient and allowing air to vent and blood to flashback and be visible up the extension tubing 16 or other catheters attached to the extravascular system 10”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the catheter hub taught by Trainer to include an extension tube as taught by Christensen. This would have been motivated by an increase in efficiency, and lowered risk of blood exposure, in extravascular venting systems and methods, as described by Christensen (Col 2 lines 19-22, " Such systems and methods can be improved by providing more efficient extravascular venting systems and methods”; Col 2 lines 29-31, “Thus, these systems, devices, and methods are developed to provide more efficient extravascular venting systems and methods”).
Trainer does not appear to explicitly disclose inserting the probe as claimed. Johansen teaches, the method comprising inserting a probe into the extension tube; advancing the probe through the extension tube and into the side port; and advancing the probe through the catheter and into the peripheral vasculature of the subject (Johansen teaches, Fig. 4 element 460. This wire probe has been advanced through the side port through the internal fluid passageway and into the catheter into the tissue. This does not explicitly teach advancing the prob through an additional extension tube however as the structure of the extension tube has been shown to be obvious in view of Christensen and the method of advancing the probe through the side port has been shown taught by Johansen. Merely duplicating the process of advancing the probe through an additional extension tube is considered to be within the level of ordinary skill in the art as it does not fundamentally alter the method of advancing the probe through the side port but merely adds addition structure to the side port that the probe would be advanced in). 
Trainer in view of Johansen teaches, advancing the probe from the side port such that the probe initially contacts the catheter wedge after crossing the internal fluid pathway and moves into the catheter (A probe entering from the side port must first cross the internal fluid pathway before contacting the catheter wedge taught by Trainer as the catheter wedge and side port are separated by the internal fluid pathway), wherein a contact angle of the probe initially contacting the catheter wedge after crossing the internal fluid pathway is between 90 degrees and 180 degrees (Trainer in view of Johansen considered to teach this limitation as the geometry of the wedge taught by Trainer would force the maximum and minimum contact angles of contact to be 90 and 180 respectively. Therefor it is considered to be an obvious overlapping range as the range taught includes the end points of the claimed range instead of merely between them. See MPEP 2144.05).
It would have been considered obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the method taught by Trainer to include advancing the probe through the side port as taught by Johansen and advancing the probe through the extension tube and side port as taught by Johansen in view of the structure taught by Christensen. This would have been motivated by adding a vasculature tissue testing method to the catheter as taught by Johansen (Para. 67-69 “In a third aspect, a method of distinguishing types of biological tissue is provided, the method comprising determining electrical characteristics of the biological tissue at least at a first frequency and at a second frequency, wherein the second frequency is different than the first frequency, utilizing a catheter which comprises an electrode; calculating one or more relative relationships between the electrical characteristic at the first frequency and the electrical characteristic at the second frequency, said relationships comprising at least one of calculating a magnitude ratio, a phase ratio, and a phase difference; and determining whether the biological tissue corresponds to a particular type of biological tissue at least partially based on the one or more relative relationships. [0068] In an embodiment of the third aspect, the method further comprises comparing the one or more relative relationships to selected criteria, and determining whether the biological tissue corresponds to the particular type of biological tissue at least partially based on the comparison. [0069] In an embodiment of the third aspect, the method further comprises comparing the one or more relative relationships to selected criteria, and determining whether the biological tissue corresponds to the particular type of biological tissue at least partially based on the comparison, wherein the selected criteria corresponds to a multi-dimensional space.”). Johansen teaches this method for use in mammary gland ductal networks however the ability to identify tissue characteristics of vasculature has benefits beyond mammary glands alone.
In regards to claim 3:
The method of claim 1, taught by Trainer in view of Christensen, further in view of Johansen as described in parent claim rejection above. 
Trainer in view of Christensen further in view of Johansen teaches, wherein the probe is passed through an access adapter before being inserted into the extension tube (Christensen teaches Fig.1 element 24 as the adapter before the extension tube), the access adapter in fluid communication with the extension tube and permitting insertion of the probe into the catheter through the side port with or without a separate luer adapter (Christensen Fig. 1 element 24. As described in claim 1 rejection Johansen teaches the method of inserting the probe through the side port and adding the additional step of advancing the probe through the extension is considered within the level of one of ordinary skill in the art. See claim 1 rejection above for complete argument and motivation to combine).
In regards to claim 4:
The method of claim 1, taught by Trainer in view of Christensen, further in view of Johansen as described in parent claim rejection above. 
Trainer in view of Christensen further in view of Johansen teaches, wherein the catheter wedge anchors the catheter to the catheter adapter (Fig. 6 demonstrates the catheter wedge anchoring a probe from proximal port and is considered to be evidence a probe entering from the side port as taught by Johansen would also be anchored as such. Considered anchored as the wedge is shown to have a frictional fit with the internal wall and element 20).
In regards to claim 5:
The method of claim 4, taught by Trainer in view of Christensen, further in view of Johansen as described in parent claim rejection above. 
Trainer in view of Christensen further in view of Johansen teaches, wherein the catheter wedge is within the catheter (See annotated Fig. 6 below. Wedge partially within element 12).

    PNG
    media_image1.png
    203
    366
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.I./Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783